Citation Nr: 0718806	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-01 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to service connection for a right ankle 
disability, to include as secondary to a right hip 
disability.

3.  Entitlement to service connection for a right knee 
disability, to include as secondary to a right hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel



INTRODUCTION

The veteran had active service from December 1968 to June 
1972 and had unverified periods of service in the Army 
Reserves from January 1980 to December 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Sioux 
Falls, South Dakota Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The competent clinical evidence of record demonstrates 
that a right hip disability, to include arthritis, was 
initially demonstrated years after service and has not been 
shown by competent clinical evidence to be etiologically 
related to the veteran's active service, active duty for 
training or inactive duty training.

2.  The competent clinical evidence of record demonstrates 
that a right ankle disability, to include arthritis, was 
initially demonstrated years after service and has not been 
shown by competent clinical evidence to be etiologically 
related to the veteran's active service, active duty for 
training or inactive duty training.

3.  The competent clinical evidence of record demonstrates 
that a right knee disability, to include arthritis, was 
initially demonstrated years after service and has not been 
shown by competent clinical evidence to be etiologically 
related to the veteran's active service, active duty for 
training or inactive duty training.




CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in, or aggravated 
by, active service, to include active duty for training and 
inactive duty training, and may not be presumed to have been 
so incurred or aggravated.   38 U.S.C.A. §§ 101(24), 106, 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 
3.307, 3.309 (2006).

2. A right ankle disability was not incurred in or aggravated 
by active service, to include active duty for training and 
inactive duty training, may not be presumed to have been so 
incurred or aggravated, and is not proximately due to or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.6, 
3.102, 3.303, 3.307, 3.309, 3.310 (2006).

3.  A right knee disability was not incurred in or aggravated 
by active service, to include active duty for training and 
inactive duty training, may not be presumed to have been so 
incurred or aggravated, and is not proximately due to or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.6, 
3.102, 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of January 2004 and March 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence and provided the veteran with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  It 
is unclear from the record whether in the January 2004 VCAA 
notice letter the appellant was explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claims.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, the 
Board finds that the failure of the veteran to be 
specifically informed of this element was harmless error and 
the veteran has not been prejudiced thereby because for all 
practical purposes, the veteran has been notified of the need 
to provide such evidence.  In this regard, the AOJ letters 
noted above informed him that additional information or 
evidence was needed to support his claims and asked him to 
send the information or evidence to the AOJ.  He was also 
asked to submit any medical reports that he had.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession and finds that it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not achieved until after the initial AOJ adjudication of 
the claims.  Nevertheless, the Court in Pelegrini noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the AOJ VCAA notice letters was harmless error.  
Although notice was not completed until after the initial 
adjudication, the case was readjudicated thereafter, and the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA and private 
treatment records, and VA examination reports.  Additionally, 
the claims file contains the veteran's statements in support 
of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a)(2006).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).  

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder. 38 C.F.R. § 3.310 (2006).  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 488 (1995).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which version favors the 
claimant.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).

Legal Analysis

1.  Right Hip

The veteran asserts that service connection is warranted for 
a current right hip disability that has been diagnosed as 
degenerative joint disease and osteoarthritis.   The veteran 
contends that such right hip disability is caused by his 
duties as an automobile mechanic when he served in the 
military.  According to the veteran, he spent much of his 
time changing tires and in doing so he was required to stomp 
on the rim of the tire to reseat it.  He indicated that it 
took 10 to 12 stomps for each tire and that he did 10 or 12 
tires a day.  The veteran's service personnel records indeed 
reflect that his military occupational specialty was that of 
a general purpose vehicle repairman and that in 1971 he 
worked at the Base Tire Shop, where he inspected, repaired, 
or replaced all tires for base and transit vehicles.

With respect to whether the veteran's right hip disability is 
related to service, the evidence in favor of the veteran's 
claim includes statements from the veteran's siblings and one 
of his military buddies, who also worked with the veteran in-
service. In each statement, each person attested to the fact 
that the veteran experienced right hip problems in service 
and that they believed his current right hip disability was 
related to his service.

The evidence in favor of the veteran's claim also includes a 
June 2006 opinion by a VA treating physician, in which he 
stated that he agreed with the veteran's association of his 
right hip pain to military activity and experience and heavy 
work.  According to the examiner, "I think that he has 
probably strained that thing, started wearing it out back 
when he was on active duty."

The evidence in favor of the veteran's claim also includes 
several opinions by Dr. C. D, one of the veteran's treating 
physicians.  Specifically, in one private, December 2004 
record, he opined that, "with regards to the cause of [the 
veteran's] symptoms, it is impossible to say for sure.  I 
think that it is reasonable to consider that the use of his 
leg in the service could have contributed to some early 
degeneration."  In another December 2004 opinion, Dr. C. D., 
indicated that the veteran's stomping of the tires in 
service, "certainly may have contributed, at least in part, 
to his current condition.  However, we have no way of knowing 
for sure."  Additionally, in December 2005, Dr. C. D. opined 
that "it is possible that the repetitive trauma to [the 
veteran's] hip related to his job in the military did 
contribute to this degeneration.  As you know, this type of 
thing does develop over time as opposed to instantaneously.  
I think it is likely that his current degenerative changes 
were contributed to by his job in the military."

The evidence against the veteran's claim includes several 
opinions that his right hip disability is not related to his 
in-service duties as a tire repairman.  Specifically, on VA 
examination in June 2004, the examiner, after an examination 
of the veteran, and a review of his claims file, opined that 
it was less than likely that the veteran's right hip 
disability was related to service.  In reaching this 
determination, the examiner noted that the veteran did not 
complain of discomfort in his hip in service and that prior 
to 2003, his records were silent for any problems associated 
with that extremity.   Additionally, in August 2004, Dr. D. 
A., a private treating physician stated that he did not have 
a cause or etiology of the veteran's right hip degenerative 
osteoarthritis.  However, he was "doubtful that his work 
changing tires and doing heavy employment as a military 
person caused his hip arthritis to develop.  It is probably 
the summation of several injuries over a period of years.  It 
is probably very much related to his heredity."  

Likewise, in May 2006, a VA physician, after a review of the 
veteran's claims file and an examination of the veteran, also 
opined that it was less than likely that the veteran's right 
hip degenerative joint disease was related to or caused by 
his military service.  The examiner listed numerous reasons 
for his opinion.  Specifically, he noted that the veteran's 
service medical records and Army Reserve records were silent 
for complaints of a hip problem.  According to the physician, 
"the first mention of any hip symptoms documented in the 
records is stiffness described by [Dr. G.]  in 1991.  The 
next time hip symptoms are mentioned is 1998.  At the very 
earliest, given [Dr. G's] comment of hip stiffness for a few 
years, the onset of hip symptoms is at least 15 years after 
the veteran's military service.  There is no evidence that 
shows continuity of a hip condition dating back to active 
duty."  

The physician also pointed out that in the years following 
the veteran's military service, the veteran did not describe 
hip problems that limited his activities and that the veteran 
was able to work in law enforcement for 15 years and had to 
pass fitness tests for those positions.  The physician stated 
that the veteran, who had participated in martial arts for a 
couple of years while working in law enforcement, had denied 
having any hip symptoms during the time that he was involved 
in martial arts.  According to the VA physician, "had there 
been a condition due to military service, it should have 
become symptomatic during that time period." 

In reaching his determination that the veteran's right hip 
disability is not related to service, the May 2006 physician 
also reported that the veteran had experienced various non-
military injuries including being hit by a car at the age of 
three and motor vehicle accidents in 1984 and 2001 and that 
although no hip injury was described at the time of such 
injuries, the possibility of a traumatic, non-military cause 
of the hip degenerative joint disease should be considered.  
Additionally, the physician noted that, "a search of the 
literature for occupational factors associated with hip DJD 
has not yielded any studies that support the veteran's 
claim...I found no evidence that any short term 
occupations/activities caused degenerative joint disease."

In weighing the clinical evidence both in favor of and 
against an etiological relationship between the veteran's 
military service and right hip disability, the Board notes 
that the weight to be accorded the various items of medical 
evidence must be determined by the quality of the evidence 
and not necessarily by its quantity or source and that an 
assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  
Accordingly, the Board
finds that the clinical opinions against an etiological 
relationship between the veteran's right hip disability and 
his military service are more probative than those in favor 
of it.  In this regard, the Board observes that in all three 
opinions against such an etiological relationship, each 
examiner provided solid, well-supported clinical rationales 
for their opinions.  Additionally, the VA opinions were made 
with the benefit of the examiners having reviewed the 
veteran's entire claims file.  

On the other hand, the Board observes that the opinions by 
Dr. C. D. and the June 2006 VA examiner in favor of an 
etiological relationship were made without a review of the 
veteran's claims file, including his service medical records.  
The examiners also failed to provide a complete, supporting 
rationale for such opinions. The Court has held that an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed. Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
It has also held that a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).   

With respect to the statements from the veteran's siblings 
and military buddy, the Board notes that while lay witnesses 
are competent to describe experiences and symptoms that 
result there from, because laypersons are not trained in the 
field of medicine, they are not competent to provide medical 
opinion evidence as to the origins of a disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, the 
statements from the veteran's siblings and military buddy 
addressing the origins of his right hip disability are not 
probative evidence as to the issue on appeal.
Therefore, the Board concludes that the preponderance of the 
evidence is against a finding that the veteran's current 
right hip disability is related to his military service.  
Accordingly, the Board finds that service connection is not 
warranted on a direct basis.

The Board also finds that service connection is not warranted 
for right hip disability on a presumptive basis.  In this 
regard, in order to establish service connection on a 
presumptive basis, the veteran's right hip arthritis must 
have become manifest to a degree of 10 percent or more within 
one year from the date of termination of his period of 
service.  In this case, there is no evidence that arthritis 
was manifested to a compensable degree within one year of his 
1972 separation from active service.  As stated above, the 
record reflects that the first reported a clinical finding 
consistent with arthritis in the right hip was in 1991, which 
was almost 20 years after service.  Hence, the Board finds 
that the preponderance of the evidence is against a grant of 
service connection on a presumptive basis for the veteran's 
current right hip arthritis.

In conclusion, although the veteran asserts that his current 
right hip disability is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Id.  The evidence 
of record, including the June 2004 and June 2006 VA medical 
opinions, is of greater probative value than the veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the veteran's current right hip disability is 
related to his active military service.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2006), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a right hip disability.


2.  Right Ankle 

The veteran also asserts that service connection is warranted 
for a right ankle disability that has been diagnosed as 
arthralgia and arthritis.  However, the veteran's service 
medical records are silent for complaints of, or treatment 
for, a right ankle disability.  Indeed, the first documented 
clinical evidence of a right ankle disability was in 1991, 
many years after the veteran's service.  The Board notes that 
in the absence of demonstration of continuity of 
symptomatology, the initial demonstration of current 
disability years after service is too remote from service to 
be reasonably related to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Moreover, there is no competent 
clinical evidence of record that etiologically relates the 
veteran's current right ankle disability to any incident of 
service.  Indeed, on VA examination in June 2004, the 
examiner, after an examination of the veteran, and a review 
of his claims file, opined that it was less than likely that 
the veteran's right ankle disability was related to service.  
Therefore, in the absence of any evidence to the contrary, 
the Board finds that the preponderance of the evidence is 
against a grant of service connection on a direct basis. 

The Board also finds that service connection is not warranted 
for a right ankle disability on a presumptive basis.  In this 
case, there is no evidence that arthritis was manifested to a 
compensable degree within one year of his 1972 separation 
from active service.  As stated above, the record reflects 
that the first reported clinical finding consistent with 
arthritis in the right ankle was in 1991, which was almost 20 
years after service.  Hence, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection on a presumptive basis for the veteran's current 
right ankle arthritis.

To the extent that the veteran's contends that his current 
right ankle disability is related to his right hip 
disability, as discussed above, the evidence record does not 
demonstrate that the veteran's current right hip disability 
is etiologically related to service, and thus, service 
connection has been denied for such disability.  Therefore, 
the Board concludes that the veteran is not entitled to a 
grant of service connection on a secondary basis for his 
right ankle disability.

In conclusion, although the veteran asserts that he has a 
current right ankle disability related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The negative evidence of 
record is of greater probative value than the veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the veteran's right ankle disability is 
related to his active military service.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2006), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a right ankle disability, to include as 
secondary to a right hip disability.  In this regard, the 
Board again notes that service connection has not been 
established for a right hip disability.

3.  Right Knee

The veteran also asserts that service connection is warranted 
for a right knee disability that has been diagnosed as 
arthralgia and arthritis.  However, the veteran's service 
medical records are silent for complaints of, or treatment 
for, a right knee disability.  Indeed, the first documented 
clinical evidence of a right knee disability disability was 
in 1991, many years after the veteran's service.  The Board 
notes that in the absence of demonstration of continuity of 
symptomatology, the initial demonstration of current 
disability years after service is too remote from service to 
be reasonably related to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Moreover, there is no competent 
clinical evidence of record that etiologically relates the 
veteran's current right knee disability to any incident of 
service.  Indeed, on VA examination in June 2004, the 
examiner, after an examination of the veteran, and a review 
of his claims file, opined that it was less than likely that 
the veteran's right knee disability was related to service.  
Therefore, in the absence of any evidence to the contrary, 
the Board finds that the preponderance of the evidence is 
against a grant of service connection on a direct basis. 

The Board also finds that service connection is not warranted 
for a right knee disability on a presumptive basis. In this 
case, there is no evidence that arthritis was manifested to a 
compensable degree within one year of his 1972 separation 
from active service.  In fact, the record reflects that the 
first reported a clinical finding consistent with arthritis 
in the knees was in 1991, which was almost 20 years after 
service.  Hence, the Board finds that the preponderance of 
the evidence is against a grant of service connection on a 
presumptive basis for the veteran's current right knee 
arthritis.

To the extent that the veteran's contends that his current 
right knee disability is related to his right hip disability, 
the Board observes where a VA physician, in June 2006 
indicated that he had a "strong suspicion that if [the 
veteran's] hip is fixed, this knee pain may go away."  
However, even if the clinical evidence of record were to 
establish that the veteran's right knee pain was due to his 
right hip disability, service connection has not been 
established for a right hip disability.  Therefore, the Board 
concludes that the veteran is not entitled to a grant of 
service connection on a secondary basis for his right knee 
disability.

In conclusion, although the veteran asserts that he has a 
current right knee disability related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The negative evidence of 
record is of greater probative value than the veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the veteran's current right knee disability is 
related to his active military service.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2006), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a right knee disability, to include as 
secondary to a right hip disability.




ORDER

Entitlement to service connection for a right hip disability 
is denied.

Entitlement to service connection for a right ankle 
disability, to include as secondary to a right hip disability 
is denied.

Entitlement to service connection for a right knee 
disability, to include as secondary to a right hip disability 
is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


